



 

Exhibit 10.1

 

 

[exh101001.jpg] [exh101001.jpg]

Note Modification Agreement




This agreement is dated as of October 26, 2006 (the “Agreement Date”), by and
between ARI Network Services, Inc. (the “Borrower”) and JPMorgan Chase Bank,
N.A., successor by merger to Bank One, N.A., with its main office in Chicago, IL
 (the “Bank”).  The provisions of this agreement are effective on the date that
this agreement has been executed by all of the signers and delivered to the Bank
(the “Effective Date”).




WHEREAS, the Borrower executed a Line of Credit Note as evidence of indebtedness
in the original face amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00), dated July 9, 2004 owing by the Borrower to the Bank, as same may
have been amended or modified from time to time (the “Note”), which Note has at
all times been, and is now, continuously and without interruption outstanding in
favor of the Bank; and,




WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth,




NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:




1.

ACCURACY OF RECITALS.  The Borrower acknowledges the accuracy of the Recitals
stated above.




2.

MODIFICATION OF NOTE.




2.1

From and after the Effective Date, the provision in the Note captioned “Promise
to Pay” is hereby amended and restated in its entirety to read as follows:




Promise to Pay.  On or before July 9, 2007, for value received, ARI Network
Services, Inc. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 111 E. Wisconsin Ave. Milwaukee, WI 53202 (the “Bank’) or
order, in lawful money of the United States of America, the sum of One Million
and 00/100 Dollars ($1,000,000.00) or such lesser sum as is indicated on Bank
Records, plus interest computed on the basis of the actual number of days
elapsed in a year of 360 days at the rate of 0% per annum above the Prime Rate
(the “Note Rate”), and at the rate of 3.00% per annum above the Note Rate, at
the Bank’s option, upon the occurrence of any default under this Note, whether
or not the Bank elects to accelerate the maturity of this Note, from the date
such increased rate is imposed by the Bank.  In this Note, “Prime Rate” means
the rate of interest per annum announced from time to time by the Bank as its
prime rate.  The Prime Rate is a variable rate and each change in the Prime Rate
is effective from and including the date the change is announced as being
effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S LOWEST
RATE.




In no event shall the interest rate exceed the maximum rate allowed by law.  Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.




Interest will be computed on unpaid principal balance form the date of each
borrowing.




Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing November 9, 2006.




The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank’s
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day.  The term “Business Day” in this Note means a day other than a Saturday,
Sunday or any other day on which national banking associations are authorized to
be closed.  Payments shall be allocated among principal, interest and fees at
the discretion of the Bank unless otherwise agreed or required by applicable
law.  Acceptance by the Bank of any payment that is less than the payment due at
that time shall not constitute a waiver of the Bank’s right to receive payment
in full at that time or any other time.




2.2

Each of the Related Documents is modified to provide that it shall be a default
or an event of default thereunder if the Borrower shall fail to comply with any
of the covenants of the Borrower herein or if any representation or warranty by
the Borrower herein or by any guarantor in any Related Documents is materially
incomplete, incorrect, or misleading as of the date hereof.  As used in this
agreement, the “Related Documents” shall include the Note and all loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties, or any
other instrument or document executed in connection with the Note or in
connection with any other obligations of the Borrower to the Bank.








2.3

Each reference in the Related Documents to any of the Related Documents shall be
a reference to such document as modified herein.




3.

RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL.  The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified herein.  All real or personal property described
as security in the Related Documents shall remain as security for the Note and
the obligations of the Borrower in the Related Documents.




4.

BORROWER REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants
to the Bank that each of the following representations and warranties made in
the Note and Related Documents are true and will remain true until maturity of
the Note, termination of the other Related Documents and payment and performance
in full of all liabilities, obligations and debt evidenced by the Note and other
Related Documents.




4.1

No default or event of default under any of the Related Documents as modified
hereby, nor any event, that, with the giving of notice or the passage of time or
both, would be a default or an event of default under the Related Documents as
modified herein has occurred and is continuing.




4.2

There has been no material adverse change in the business, assets, affairs,
prospects or financial condition of the Borrower or any Guarantor or any
subsidiary of the Borrower.




4.3

Each and all representations and warranties of the Borrower in the Related
Documents are accurate on the date hereof.




4.4

The Borrower has no claims, counterclaims, defenses, or setoffs with respect to
the loan evidenced by the Note or with respect to the Related Documents as
modified herein.




4.5

The Note and the Related Documents as modified herein are the legal, valid, and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms.




4.6

The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization.  The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein.  The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower.  This agreement has been duly executed and delivered by or on behalf
of the Borrower.




5.

BORROWER COVENANTS.  The Borrower covenants with the Bank:




5.1

The Borrower shall execute, deliver, and provide to the Bank such additional
agreements, documents, and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.




5.2

The Borrower fully, finally, and forever releases and discharges the Bank and
its successors, assigns, directors, officers, employees, agents, and
representatives from any and all causes of action, claims, debts, demands, and
liabilities, of whatever kind or nature, in law or equity, of the Borrower,
whether now known or unknown to the Borrower, (i) in respect of the loan
evidenced by the Note and the Related Documents, or of the actions or omissions
of the Bank in any manner related to the loan evidenced by the Note or the
Related Documents and (ii) arising from events occurring prior to the date of
this agreement.




5.3

The Borrower shall pay to the Bank:




5.3.1

All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).




6.

EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK.  The Bank shall not be bound by
this agreement until (i) the Bank has executed this agreement and (ii) the
Borrower performed all of the obligations of the Borrower under this agreement
to be performed contemporaneously with the execution and delivery of this
agreement.




7.

INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.  The
Note and the Related Documents as modified herein contain the complete
understanding and agreement of the Borrower and the Bank in respect of the loan
and supersede all prior representations, warranties, agreements, arrangements,
understandings, and negotiations.  No provision of the Note or the Related
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the party against whom it is
being enforced.








2




8.

GOVERNING LAW AND VENUE.  This agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin (without giving effect to its
laws of conflicts).  The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Wisconsin, as the Bank in its sole discretion by elect.  By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts.  The Borrower waives any claim that the State of
Wisconsin is not a convenient forum or the proper venue for any such suit,
action or proceeding.  This agreement binds the Borrower and its successors, and
benefits the Bank, its successors and assigns.  The Borrower shall not, however,
have the right to assign the Borrower’s rights under this agreement or any
interest therein, without the prior written consent of the Bank.




9.

COUNTERPART EXECUTION.  This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.




10.

NOT A NOVATION.  This agreement is a modification only and not a novation.  In
addition to all amounts hereafter due under the Note and the Related Documents
as they may be modified herein, all accrued interest evidenced by the Note being
modified by this agreement and all accrued amounts due and payable under the
Related Documents shall continue to be due and payable until paid.  Except for
the above-quoted modification(s), the Note, any Related Documents, and all the
terms and conditions thereof, shall be and remain in full force and effect with
the changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Note and made a part thereof.  This agreement shall
not release or affect the liability of any guarantor, surety or endorser of the
Note or release any owner of collateral securing the Note.  The validity,
priority and enforceability of the Note shall not be impaired hereby.
 References to the Related Documents and to the other agreements shall not
affect or impair the absolute and unconditional obligation of the Borrower to
pay the principal and interest on the Note when due.  The Bank reserves all
rights against all parties to the Note.







Borrower:




Address:

11425 West Lake Park Drive

ARI Network Services, Inc.

Milwaukee, WI  53224




By:

  /s/  Timothy
Sherlock                                                               




Timothy
Sherlock                                                              CFO

Printed
Name                                                                      Title




Date Signed:
    10/26/06                                                                    







BANK’S ACCEPTANCE




The foregoing agreement is hereby agreed to and acknowledged.




Bank:




JPMorgan Chase Bank, N.A.







By:

  /s/  Anthony W.
Bartell                                                            




Anthony W.
Bartell                                                               VP

Printed
Name                                                                      Title




Date Signed:
    10/27/06                                                                   




















3


